[Cite as Klockner v. Klockner, 2019-Ohio-1739.]


STATE OF OHIO                    )                     IN THE COURT OF APPEALS
                                 )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

CARINA T. KLOCKNER                                     C.A. No.   29236

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
BRIAN J. KLOCKNER                                      COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellant                                      CASE No.   DR-2018-04-1117

                                DECISION AND JOURNAL ENTRY

Dated: May 8, 2019



        HENSAL, Judge.

        {¶1}    Brian Klockner appeals a judgment of the Summit County Court of Common

Pleas, Domestic Relations Division, that denied his motion for relief from judgment under Civil

Rule 60(B). For the following reasons, this Court affirms.

                                                  I.

        {¶2}    The Klockners married in 1989. During the course of the marriage, they had five

children. On April 30, 2018, Wife filed a complaint for divorce, which she served on Husband at

his employer. She also served him with notice that an uncontested final hearing had been

scheduled for August 7, 2018. Husband did not file an answer or appear at the final hearing. On

August 16, 2018, the trial court issued a decree of divorce.

        {¶3}    Husband subsequently moved for relief from judgment. According to Husband,

he attempted to obtain an attorney through the Akron Bar Association’s lawyer referral service.

Meanwhile, he discussed issues of child support, spousal support, allocation of debt, property
                                                 2


division, and other matters with Wife, and they reached a general agreement about those issues.

Wife, therefore, told him that she was going to withdraw a motion for temporary orders that she

had filed. The attorney he contacted from the referral service also informed him that the case

had been dismissed. Husband alleged that he did not receive service of any further court papers

and thought that he was going to enter into a dissolution with Wife when he received a message

from her informing him that the divorce had occurred and that he owed her money pursuant to

the decree of divorce. Wife opposed Husband’s motion for relief from the decree, alleging that

he misled her about whether he had hired an attorney and that he had agreed to all of the terms in

the decree.

       {¶4}    Following a hearing, the trial court denied Husband’s motion. It determined that

he had failed to establish that he had a meritorious claim or defense or that he was entitled to

relief under one of the provisions of Rule 60(B). Husband has appealed, assigning as error that

the trial court incorrectly denied his motion for relief from judgment.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN FAILING TO GRANT CIV.R. 60(B) RELIEF
       FROM A JUDGMENT THAT WAS FILED ON AN UNCONTESTED BASIS
       NINETEEN (19) DAYS PRIOR TO THE MOTION WHEN THE APPELLANT
       BELIEVED THE MATTER TO HAVE BEEN DISMISSED AND NOT
       RESCHEDULED FOR HEARING AND WAS ATTEMPTING TO PROCURE
       COUNSEL TO ASSIST HIM IN PROPERLY RESPONDING.

       {¶5}    Husband argues that the trial court abused its discretion when it denied his motion

for relief from judgment.

       To prevail on a motion brought under Civ.R. 60(B), the movant must demonstrate
       that: (1) the party has a meritorious defense or claim to present if relief is
       granted; (2) the party is entitled to relief under one of the grounds stated in Civ.R.
       60(B)(1) through (5); and (3) the motion is made within a reasonable time * * *.
                                                 3


GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47 Ohio St. 2d 146 (1976), paragraph two of

the syllabus. “These requirements are independent and in the conjunctive; thus the test is not

fulfilled if any one of the requirements is not met.” Strack v. Pelton, 70 Ohio St. 3d 172, 174

(1994). “A motion for relief from judgment under Civ.R. 60(B) is addressed to the sound

discretion of the trial court, and that court’s ruling will not be disturbed on appeal absent a

showing of abuse of discretion.” Griffey v. Rajan, 33 Ohio St. 3d 75, 77 (1987). An abuse of

discretion implies that the trial court was unreasonable, arbitrary, or unconscionable in its ruling.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶6}    Regarding the meritorious defense prong, “a movant’s burden is only to allege a

meritorious defense, not to prove that he will prevail on that defense.” Rose Chevrolet, Inc. v.

Adams, 36 Ohio St. 3d 17, 20 (1988). “[T]he movant must allege operative facts with enough

specificity to allow the court to decide whether [he] has met that test.” Elyria Twp. Bd. of

Trustees v. Kerstetter, 91 Ohio App. 3d 599, 601 (9th Dist.1993).

       {¶7}    Husband argues that he has a meritorious defense but does not explain what it is

in his appellate brief. He admits that “he was essentially in agreement with the methodology

used to establish property division and spousal support[.]” He contends, however, that he

“wanted to discuss the matter with an attorney prior to finalizing the divorce” and that he “had

questions and concerns as to the legal ramifications and sought counsel to make sure that it was

‘fair for everybody.’”

       {¶8}    Husband asserts that he is still contractually obligated to pay the mortgage that

exists on the marital home even though Wife received the home and all of its equity in the

decree. At the hearing, however, Wife presented a copy of a text message that Husband sent to

her telling her that he wanted her to have all the equity in the house. The decree also requires the
                                                 4


parties to refinance the mortgage on the house with Wife assuming sole obligation of the

mortgage and holding Husband harmless for all expenses associated with it.

       {¶9}    In his Rule 60(B) motion, Husband did not identify any meritorious defenses. To

the contrary, in the affidavit he attached to his motion, he admitted that he and Wife had reached

a general agreement about the separation, spousal and child support, allocation of debts, property

division, and other items related to ending the marriage. He did not identify any ways in which

the divorce decree failed to match their agreement.

       {¶10} Upon review of the record, we conclude that Husband failed to demonstrate that

he had a meritorious defense or claim to present if he received relief under Rule 60(B). The trial

court, therefore, did not abuse its discretion when it denied Husband’s motion. Husband’s

assignment of error is overruled.

                                                III.

       {¶11} Husband’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                5


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT




TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

CHRIS G. MANOS, Attorney at Law, for Appellant.

DAVID A. LOONEY, Attorney at Law, for Appellee.